DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of group I, claims 48-69, in the reply filed on 2/3/22 is acknowledged. Upon reconsideration, the species election is withdrawn.
Claims 48-69 are being acted upon.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 48-69 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11,117,972,  in view of US 2006/0104971, 2017/0107279, and 2002/0004587.
	The ‘972 patent claims an isolated polypeptide comprising at least two VHHs and wherein at least one VHH of the isolated polypeptide binds PDL1.  The specification of the ‘972 patent discloses that said PDL1 VHH domains comprise CDRs of SEQ ID Nos: 58-70, all which are identical to the CDRs recited n the instant claims.  The ‘972 patent also discloses the sequences of said VHH in columns 41-42, and they are identical to the VHH sequences in the instant claims. Thus, the scope of the claims in the ‘972 patent clearly covers the same VHH PDL1 sequences as recited in the instant claims.  Regarding the limitation that the VHH domain is humanized, comprises two VHH domains that bind PDL1, has an Fc region of SEQ ID NO: 1, a linker, or a structure VHH-Linker-VHH-Linker-Hinge-Fc, these would be obvious modifications of the polypeptide claimed in the ‘972 patent, in view of the ‘279, ‘971, and ‘587 publications.  In particular, the ‘279 publication discloses various multi-specific formats for constructing VHH antibody constructs comprising human immunoglobulin regions (humanized) comprising a component structured as VHH-linker-VHH-Linker-Hinge-Fc (see Figures 1-2, in particular). It would be obvious to construct the polypeptide comprising at least one PD-L1 (i.e. could have more than one) VHH to have the structure as disclosed in the ‘279 publication to create a multi-specific VHH construct.  Furthermore, the Fc domain of SEQ ID NO:1 is disclosed in ‘587 publication (see SEQ ID NO: 1) and similarly the hinge region of SEQ ID NO: 7 is disclosed in the ‘971 publication (see SEQ ID NO: 6), both for use in constructing multivalent antibodies, KSR International Co. V. Telefex Inc 82 USPQ2d 1385).   Regarding the limitations of the instant claims that the isolated polypeptide is monospecific, although not specifically claimed in the ‘972 patent, it would nevertheless be obvious to construct monospecific versions of each of the components of the multi-specific VHH claimed as controls for testing binding specificity of the multi-specific construct.
 
Claims 48-69 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 50, 62 of copending Application No. 17/398,851 in view of US 2006/0104971, 2017/0107279, and 2002/0004587.
The ‘851 application claims an isolated polypeptide comprising at least two VHHs and wherein at least one VHH of the isolated polypeptide binds PDL1.  The specification of the ‘851 application discloses that said PDL1 VHH domains comprise CDRs of SEQ ID Nos: 58-70, all which are identical to the CDRs recited n the instant claims.  The ‘851 application also discloses the VHH sequences of said VHH, and they are identical to the VHH sequences in the instant claims. Thus, the scope of the claims in the ‘851 application clearly covers the same VHH PDL1 sequences as recited in the instant claims.  Regarding the limitation that the VH domain is humanized, comprises two VHH domains that bind PDL1, has an Fc region of SEQ ID NO: 1, hinge of SEQ ID NO: 6, a linker, or a structure VHH-Linker-VHH-Linker-Hinge-Fc, these would be obvious modifications of the polypeptide claimed din the ‘851 application, in view of the ‘971, the ‘279, and the ‘587 for the same reasons set forth above. Regarding the limitations of the instant claims that the isolated polypeptide is monospecific, although not specifically claimed in the ‘851 publication, it would nevertheless be obvious to construct monospecific versions of each of the components of the multi-specific VHH claimed as controls for testing binding specificity of the multi-specific construct.

This is a provisional nonstatutory double patenting rejection.

No claim is allowed.  The claims are free of the art. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Amy E. Juedes						
Patent Examiner								
Technology Center 1600
/AMY E JUEDES/Primary Examiner, Art Unit 1644